Citation Nr: 1510577	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-35 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a service connection claim for residuals of barotrauma.

2.  Service connection for residuals of barotrauma.

3.  Entitlement to a rating in excess of 10 percent for a cervical disability.

4.  Entitlement to a rating in excess of 10 percent for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

	
WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2015, the Veteran presented sworn testimony during a Travel Board hearing in Atlanta, Georgia, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to an increased rating in excess of 10 percent for his cervical spine disability and entitlement to an increased rating in excess of 10 percent for his low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2008 rating decision, the RO denied service connection for residuals of barotrauma because there was no evidence of a nexus between the Veteran's barotrauma in-service and his current residuals of barotrauma.

2.  The evidence added to the record since the August 2008 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for residuals of barotrauma.

3.  The current residuals of barotrauma were incurred during the Veteran's period of active service. 

CONCLUSIONS OF LAW

1.  The May 2003 rating decision that denied service connection for residuals of barotrauma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  With respect to the Veteran's claim for service connection for residuals of barotrauma, new and material evidence has been received since the May 2003 denial. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2014).

3.  The criteria for service connection for residuals of barotrauma are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals to reopen his claim for service connection for residuals barotrauma and his underlying claim for service connection for residuals of a barotrauma there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

New and Material Evidence
 
Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

	(CONTINUED ON NEXT PAGE)


Merits - New and Material Evidence
 
The Veteran was denied service connection for residuals of barotrauma in a May 2003 rating decision because there was no evidence that the Veteran's in-service barotrauma was related to his current residuals of barotrauma.  
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.
 
The Veteran submitted a VA treatment note from June 2010 in January 2015 that related the Veteran's barotrauma in-service to his current residuals of barotrauma.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for residuals of barotrauma.  Specifically, due to the prior lack of evidence showing a nexus between the Veteran's service and his current residuals, this new evidence is material because it relates to an element that was previously not shown, an in-service incurrence.  See Shade, supra.

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for residuals of barotrauma is reopened. 
38 U.S.C.A. § 5108.  
	
Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Merits

In January 2015, the Veteran submitted a June 2010 VA treatment note wherein a VA clinician noted that the Veteran had a Eustachian tube dysfunction which was a residual of his barotrauma in service.  The Board finds that this Eustachian tube dysfunction is a current manifestation of his barotrauma, and thus a current disability is shown.

With regard to in service incurrence of a barotrauma, the Veteran testified in his January 2015 hearing that while in service he suffered what the medical clinician at the time told him was barotrauma.  He testified that his symptoms since this barotrauma have persisted since the initial trauma.  The Board finds this testimony to be credible and that the Veteran is competent to report such symptoms.  The Veteran's service treatment records further corroborate his testimony, as a Department of Defense (DoD) clinician diagnosed him with a barotrauma and residuals in his August 2000 "Report of Medical History" under the heading "Physician Summary."  Considering the foregoing, the Board finds that an in-service incurrence has been demonstrated.

With regard to a nexus linking the Veteran's current barotrauma residuals and his barotrauma in service, the Board finds the June 2010 VA treatment note probative.  In this treatment note, the VA clinician writes the following:

Pt's sx began in military and were significantly worsened with flying maneuvers.  Pt related one significantly painful episode with bloody otorrhea related to chnage[sic] in pressure.  Pt was dx with barotrauma by military MD.  Pt has had R ETD sx for many years since.

The Board finds that the clinician opinion is probative on the matter relating to the Veteran in service barotrauma to his current barotrauma residuals.  The VA clinician takes an accurate account from the Veteran as to his onset and medical history and based his finding on a current examination of the Veteran.  As the three requirements for service connection for residuals of barotrauma are demonstrated, the Board finds that service connection is warranted.


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for residuals of barotrauma is reopened.

Entitlement to service connection for residuals of barotrauma is granted.


REMAND

In a July 2014 rating decision, the AOJ denied an increased in excess of 10 percent for the Veteran's cervical spine disability and denied an increased rating in excess of 10 percent for his low back disability.  In November 2014, the Veteran filed what the Board has determined was a timely Notice of Disagreement (NOD).  The Veteran begins his correspondence citing to the July 2014 rating decision.  He writes out the rating criteria for a 20 percent evaluation and states that he has submitted evidence demonstrating that he has met these criteria.  He also refers to incapacitating episodes related to his back disability and attaches a private examiner assessment of his back disability. To date, the Veteran has not been issued a Statement of the Case (SOC) for this claim.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a Statement of the Case (SOC) on the issues of entitlement to a rating in excess of 10 percent for a cervical spine disability and entitlement to a rating in excess of 10 percent for a low back disability.  If an appeal is perfected, then the issues should be returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


